The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The arguments filed 10/21/2020 and the affidavit under 37 CFR 1.132 filed 10/21/2020 is sufficient to overcome the rejection of claims 1, 3-10, 15-19, 21 and 40 based upon Hunter in view of Everland, as well as claim 13 further in view of Hoke,  and claims 12 and 12 further in view of Stanley.
Allowable Subject Matter
Claims 1, 3-10, 12, 13, 15-21 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly suggest a motivation to combine an implantable device comprising a sealable member comprising a flexible substrate and a mesh layer disposed on the substrate. The mesh layer comprises a plurality of electrospun fibers making up 1-35% of the mesh layer volume. When deployed, the sealable member is disposed against the tissue aperture with the mesh layer contacting the tissue surface. It is these limitations in combination with the other limitations of the claims that differentiate the present invention from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A. SZPIRA whose telephone number is (571)270-3866.  The examiner can normally be reached on Monday-Friday 10 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho, can be reached at 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A SZPIRA/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 5, 2021